                              IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF SOUTH CAROLINA

Clinton D. Proctor,                              )
                                                  )   C/A No.: 3:18-1326-MBS
                 Plaintiff,                       )
                                                  )
        vs.                                       )
                                                  )        ORDER
Andrew Saul, Commissioner of Social              )
Security,                                         )
                                                  )
                 Defendant.                       )
                                                 )

        Plaintiff Clinton D. Proctor brought this action to obtain judicial review of a final decision of

Defendant Commissioner of Social Security denying Plaintiff’s application for disability insurance benefits.

By order filed October 28, 2019, the case was reversed pursuant to sentence four of 42 U.S.C. § 405(g) and

remanded to the Commissioner for further proceedings.

        This matter now is before the court on Plaintiff’s motion for attorney’s fees under the Equal Access

to Justice Act (EAJA), 28 U.S.C. § 2412(d), which motion was filed December 26, 2019. Counsel moves

for attorney’s fees in the amount of $6,735.40. On January 9, 2020, the Commissioner filed a Stipulation

for An Award of Attorney’s Fees, indicating that the parties stipulate Plaintiff shall be awarded $5,900.00

in attorney’s fees.

        Plaintiff’s motion for fees under the EAJA (ECF No. 39) is granted in the amount of $5,900.00,

to be paid in accordance with the procedures set forth in the Commissioner’s response (ECF No. 40).

        IT IS SO ORDERED.


                                                 /s/ Margaret B. Seymour
                                                 Senior United States District Judge

Columbia, South Carolina
January 14, 2020
